Citation Nr: 0212827	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for posttraumatic stress disorder (PTSD), currently evaluated 
as 30 percent disabling, and on appeal from the initial grant 
of service connection.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from January 1968 to November 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In a statement received in April 2002, the veteran stated 
that he wished to reopen his notice of disagreement of April 
2000, and that he wished his individual unemployability claim 
to be considered with his claim for a higher rating for PTSD.  
However, the veteran he did not submit a substantive appeal 
after the August 2000 statement of the case furnished after 
his notice of disagreement.  Therefore, the Board construes 
this as a new claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Moreover, the veteran has other 
compensable service-connected disabilities, and the claim is 
not inextricably intertwined with the issue on appeal.  
Therefore, his new claim for a TDIU is referred to the RO for 
consideration.  

In statements dated in June and July 2002, the veteran raised 
additional issues, which are also referred to the RO for 
appropriate consideration.  

In August 2002, the veteran submitted a notice of 
disagreement with issues of an increased rating for malaria 
and service connection for a skin condition, denied by the RO 
in July 2002.  Because the claims file was at the Board, the 
RO forwarded the notice of disagreement to the Board, for 
association with the claims file.  However, there is no 
connection with the issue on appeal; the issues were not 
raised in connection with a substantive appeal; and the 
information forwarded along with the document reveals that 
the RO has established a diary for separate development of 
this appeal.  Since the appeal is already being developed, a 
remand to order development of the appeal, pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not 
warranted.  


FINDINGS OF FACT

1.  Prior to January 21, 1999, the veteran's psychiatric 
disorder was manifested primarily by symptoms that include 
irritability, anxiety, sleep impairment, intrusive thoughts, 
startle response and nightmares; without more than definite 
impairment in social functioning or industrial capability.

2.  Beginning January 21, 1999, PTSD has been manifested by 
considerable occupational and social impairment with reduced 
reliability and productivity due to symptoms such as a 
constricted affect, disturbance of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  Prior to January 21, 1999, the criteria for a rating in 
excess of 30 percent for PTSD were not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (2001).  

2.  Effective January 21, 1999, the criteria for a 50 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The veteran contends that he is entitled to a higher 
disability evaluation for his service-connected PTSD.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modifies the 
adjudication of all pending claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001) [hereinafter 
"VCAA"].  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not the subject of 
a final decision by VA as of that date.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (except for 
provisions relating to claims to reopen); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  The veteran was notified 
of the change of law in March 2001.  

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to notify and assist.

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); Quartuccio v. Principi, 16 
Vet.App. 183 (2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
This information was provided in a letter from the RO dated 
in March 2001, which, when considered together with previous 
notifications in correspondence, rating decisions, the 
statement of the case, and supplemental statements of the 
case, satisfies the duty to notify. 

In addition, there is a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim, 
including obtaining identified medical records and providing 
a VA examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  At his personal hearings in January 
1993 and December 1999, as well as in written correspondence 
since then, the veteran has stated that all of his current 
treatment is provided by the VA.  His service medical records 
as well as private and VA treatment records are associated 
with the file.  There is no indication of additional 
pertinent evidence that should be obtained.  He has been 
afforded multiple VA examinations.  

The RO has made reasonable efforts to obtain relevant records 
and has notified the appellant of the records received.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  Nothing in the record indicates the 
existence of VA or other government records pertinent to the 
claim that VA could obtain to discharge its duty to seek such 
records.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).  In sum, every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  VA has discharged its duty under the VCAA and the 
Board may reach the merits of this appeal.

Increased Rating

Based on private and VA examinations, service connection was 
granted for PTSD in February 1999.  The RO granted a 30 
percent evaluation, effective November 12, 1991, and the 
veteran appealed the issue of the 30 percent rating assigned.  

The severity of a disability from PTSD is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Effective November 7, 1996, 
the portion of the rating schedule pertaining to rating 
mental disorders was revised.  As the veteran's claim for a 
higher rating for PTSD was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v.  Derwinski, 1 Vet.  App.  308 (1990).  However, the 
new rating criteria may only be applied to the period of time 
after their effective date.  VAOPGCPREC 3-2000; DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent rating is 
assigned for PTSD when it results in "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that the term "definite" (for a 30 percent rating under 38 
C.F.R.  § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  A 50 percent evaluation is 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and when psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Code 9411 (1996) (effective prior to November 7, 
1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 30 percent 
rating is assigned for PTSD when it results in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is assigned when 
the condition produces occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (2001) (effective November 7, 1996).

Under either the old or new psychiatric rating criteria, 
social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2001).

An examiner's classification of the level of psychiatric 
impairment is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.130 (1996); 38 C.F.R. § 4.126 (2001); VAOPGCPREC 10-95.  

The veteran appealed the initial evaluation assigned for 
service connection for his psychiatric disability.  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For 
reasons to be discussed, the Board finds that a staged rating 
is appropriate in this case, with a higher rating of 50 
percent warranted beginning November 11, 1999. 




Prior to January 21, 1999

On VA examination dated in June 1992, the veteran said he 
worked by himself, in construction and as a handyman.  On 
examination, he was described as alert, spontaneous, 
cooperative, coherent, relevant, and well organized.  There 
was no evidence of a thought disorder, perceptual disorder or 
suicidal preoccupation.  His affect was appropriate and his 
judgment was not impaired.  His memory and his sensorium were 
clear.  The examiner commented there was no evidence of PTSD.

However, a private examiner in November 1992 reported that 
the veteran content of thought included low self esteem, 
multiple somatizations, feeling of hopelessness and 
inadequacy, low frustration tolerance, poor control of 
aggressive impulses, ideas of reference, persecutory 
delusion, auditory hallucination, suicidal ideation, and 
guilty feelings.  His mood was depressed and his affect was 
blunted.  His insight and judgment were poor.  His intellect 
was handicapped and his memory was poor for all events.  The 
diagnosis was PTSD and major depressive disorder secondary to 
PTSD.  The examiner also commented that the veteran had not 
worked since his discharge from service, and was totally 
disabled due to his psychiatric disorder.  

In light of the marked disparity in the private and VA 
examination reports, a board of psychiatrists conducted a VA 
examination in February 1993, which included a review of the 
claims file.  Importantly, it was noted that the veteran gave 
conflicting information regarding his employment history.  
While the veteran reportedly indicated that he had been 
unable to work since 1970, he also reported that he did odd 
jobs over the years.  Further, the examiners reported that 
the veteran did not have true hallucinations but an 
experience of hypnagogic nature.  

Moreover, on examination, there was no evidence of 
inappropriate behavior and the veteran was in contact with 
reality.  His responses were coherent and relevant although 
the content was vague in describing his symptoms.  There were 
symptoms of anxiety, but the predominate underlying symptom 
was depression.  He verbalized feelings of low self-esteem 
and helplessness.  There were death wishes and rumination, 
but he was not overtly suicidal or homicidal.  His affect was 
somewhat inappropriate.  His was apprehensive and tensed with 
depression.  His insight was considered very poor.  However, 
his memory was grossly preserved.  His intellectual 
functioning was average.  There were no dissociative episodes 
or delusions and his judgment was fair.  Plus, he was 
oriented to time, place and person, which is consistent with 
the findings reported at the 1992 VA examination.

VA outpatient record dated between 1991 and 1996 show that 
that the veteran received therapy and psychiatric medication 
on a monthly basis.  His voiced similar complaints of 
depression throughout these sessions. 

At the VA examination conducted in January 1998, the veteran 
was described as clean.  He was alert and oriented times 
three.  His mood was slightly anxious.  The examiner stated 
that his "affect exhibited full range."  His attention and 
concentration were good.  His memory was fair.  He was not 
suicidal, homicidal or hallucinatory.  His speech was clear 
and coherent.  He exhibited good impulse control.   His 
judgment and insight were fair.  The diagnosis was depressive 
disorder.  The Global Assessment of Functioning (GAF) was 
assessed as 70.

The veteran asserts that his psychiatric symptoms have 
reflected more than definite impairment.  However, although 
he complained that he was limited socially, the veteran has 
been able to handle his personal affairs and to interact with 
the health care professionals who have examined him.  
Socially, he has been in a stable marriage for many years and 
lives with his spouse and adult stepson.  He has been 
receiving psychiatric treatment on a regular basis and has 
been on psychotropic medication.  His cognitive functions, 
orientation, and memory were intact, and his judgment was not 
impaired.  

He worked independently as a handyman, and his GAF score on 
the VA examination in January 1998 was 70, reflective of some 
mild impairment (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) at 44-47.  

In reviewing the findings and history elicited at the VA 
examinations, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestation for a 30 percent evaluation 
under the criteria in effect prior to November 1996.  

Additionally, prior to the January 1999 examination, he was 
generally functioning independently, appropriately, and 
effectively.  He exhibited some anxiety and depression, but 
not a flattened affect.  His conversation was normal, not 
circumstantial, circumlocutory, stereotyped, illogical, 
obscure, or irrelevant.  The veteran did not describe panic 
attacks.  His memory was noted to be preserved, not limited 
to retention of only highly learned tasks, much less marked 
by memory loss for close relatives, or his own occupation or 
name.  In general, his judgment was noted to be adequate.  He 
did not have problems involving routine behavior, self-care, 
or conversation, nor did he neglect his personal appearance 
or hygiene.  He was well oriented, rather than disoriented.  
He had no obsessional rituals.  In sum, the veteran's 
symptoms did not more closely approximate the criteria 
required for a 50 percent rating, under the new criteria, 
prior to January 21, 1999.

Effective January 21, 1999

A VA examination was performed January 21, 1999.  The veteran 
reported symptoms that included anxiety, irritability, 
limited patience and social isolation.  He remained working 
doing odd jobs.  On examination, he was alert and oriented 
times three.  His mood was very anxious, tense and guarded.  
His affect was constricted and inappropriate at times.  He 
exhibited an odd behavior.  He had continuous tremors of his 
extremities.   His attention was good.  He was not suicidal 
or homicidal.  His concentration, insight and judgment were 
fair.  He exhibited fair impulse control.  The diagnoses were 
PTSD with severe anxiety features, and advoidant personality 
disorder.  The GAF was assessed as 65.  His previously 
diagnosed anxiety and depression were considered to be 
manifestations of PTSD, and it was opined that his condition 
had been deteriorating since 1970.  

VA outpatient treatment records show the veteran continued to 
be followed for PTSD.  On November 11, 1999, he was noted to 
exhibit marked emotional instability.  

In December 1999, a personal hearing was held.  The veteran 
reported that he was taking Prozac and undergoing weekly 
therapy.  He indicated that his most significant problem was 
sleep impairment.  

Outpatient treatment notes show that in February 2000, his 
GAF was 45. 

A June 2000 VA examination report shows that the veteran 
reported symptoms that included anxiety, social isolation, 
apprehensive, and recurring thoughts of Vietnam.  On 
examination, he was described as clean, unshaven and 
adequately dressed.  His mood was anxious and tense.  His 
affect was constricted.  His attention was good. His 
concentration, insight and judgment were fair.  He was alert 
and orient times three.  His speech was clear and coherent.  
He was neither suicidal nor homicidal.  He exhibited good 
impulse control.  The diagnoses were PTSD and avoidant 
personality disorder.  The GAF was assessed as 55.   

In November 2001, at VA examination, the veteran was 
described as casually and carelessly groomed.  He was alert, 
aware and in contact with reality.  He was anxious with fine 
tremors of the hands.  He was cooperative.   His answers were 
relevant and coherent.  He was not suicidal, homicidal, 
delusional or actively hallucinating.  His mood was anxious 
and restless.  His affect, memory and intellectual 
functioning were adequate.  His judgment was fair but his 
insight was only superficial.  The veteran described 
recurring memories of Vietnam.  He indicated that there were 
occasions in which he either experienced a hallucination or a 
dissociation that affected his behavior.  The examiner 
commented that the veteran re-experienced the traumatic 
events of combat, and had increased arousal.  He was also 
advoidant and isolated from others.  There were also periods 
of depression when the veteran felt overwhelmed and affected 
by his combat memories.  The diagnosis was PTSD, chronic with 
some depression and avoidant personality features.  His GAF 
was noted to be 50 to55, with his overall GAF assessed as 50.

Beginning January 21, 1999, symptoms associated with the 
criteria for a 50 percent rating have been noted.  On that 
date, he had a constricted affect, and an anxious and tense 
mood.  Although his GAF was 65, he was also noted to have 
severe anxiety features.  Subsequently, the records show that 
in November 1999, when seen for outpatient therapy, he was 
noted to exhibit marked emotional instability.  The June 2000 
VA examination noted a constricted affect, and an anxious and 
tense mood.  The veteran stated he was no longer working.  
The November 2001 examination noted an anxious and restless 
mood.  He was carelessly groomed, and while not 
hallucinating, described a recent dissociative episode.  

His GAF scores since that time have also been somewhat lower.  
In February 2000, his GAF was 45.  The June 2000 VA 
examination reported a GAF of 55, and in November 2001, his 
GAF score was 50.  A GAF between 51 and 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers), whereas a GAF between 45 
and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV, supra.  

Although he has not been shown to exhibit all of the criteria 
characteristic of a 50 percent rating, the Board finds that, 
beginning January 21, 1999, as a whole, the evidence shows an 
overall worsening in the veteran's PTSD symptoms, such as to 
create an approximate balance as to whether or not the 
veteran meets the criteria (old and new) for a 50 percent 
rating for PTSD.  Applying the benefit-of-the-doubt rule in 
his favor, the Board finds that effective November 11, 1999, 
his PTSD is 50 percent disabling under both the old and new 
rating criteria.  38 U.S.C.A. § 5107(b).  

However, the veteran's PTSD does not produce severe social 
and industrial impairment as required for a 70 percent rating 
under the old criteria.  As to the new criteria for a 70 
percent rating, while the veteran has difficulty in adapting 
to stressful circumstances, the other symptoms of a 70 
percent rating are absent; and the symptoms which the veteran 
does have do not cause occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, beyond that 
contemplated for a 50 percent rating.  The Board finds that 
the new 70 percent criteria are not satisfied.

Extraschedular

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
In regards to industrial impairment, as noted, the veteran 
reported that he is no longer working.  The record does not 
contain objective evidence that would indicate that his 
service-connected psychiatric disorder would have interfered 
with his employment to such an extent that he was entitled to 
extraschedular consideration during this period of time, 
beyond the impairment contemplated by the schedular 
evaluations in effect.

Moreover, a review of the claims file does not show that his 
service-connected disability has resulted in hospitalization.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

A rating higher than 30 percent for PTSD for the period prior 
to January 21, 1999, is denied.

Effective January 21, 1999, a 50 percent rating for PTSD is 
granted.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

